                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMIE ELLIS THOMAS,                                Case No. 19-cv-00016-HSG (PR)
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING PLAINTIFF’S
                                                 v.                                         MOTION FOR EXTENSION OF TIME
                                   9

                                  10     J. SCHRAG,                                         Re: Dkt. No. 7
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Good cause appearing, plaintiff’s motion for an extension of time to file his completed in

                                  14   forma pauperis (“IFP”) application and an amended complaint is GRANTED. Plaintiff shall file

                                  15   his IFP application and amended complaint on or before March 1, 2019.

                                  16          The Clerk of the Court shall send plaintiff a blank civil rights form along with his copy of

                                  17   this order. Plaintiff is advised that an amended complaint supersedes the original complaint. “[A]

                                  18   plaintiff waives all causes of action alleged in the original complaint which are not alleged in the

                                  19   amended complaint.” London v. Coopers & Lybrand, 644 F.2d 811, 814 (9th Cir. 1981).

                                  20   Defendants not named in an amended complaint are no longer defendants. See Ferdik v. Bonzelet,

                                  21   963 F.2d 1258, 1262 (9th Cir. 1992).

                                  22          This order terminates Dkt. No. 7.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 2/8/2019

                                  25

                                  26
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  27                                                                 United States District Judge
                                  28
